Citation Nr: 1812952	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-23 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for ocular melanoma, left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to September 1954.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for ocular melanoma, left eye, and assigned a noncompensable rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA medical examination is warranted prior to Board review of this matter in order to fulfill VA's duty to assist.  38 C.F.R. § 3.159 (2017).

The Veteran asserts that the service-connected left eye melanoma warrants a compensable rating because it is productive of severe manifestations, including double vision.  He complains of double vision approximately 90% of the time when looking to the left, about 75% of the time when looking to the right, and about 50% of the time when looking straight ahead.  He cannot drive at night and does reduced daytime driving, often driving with one eye closed.  He has to be within 6 feet of his television.  He notes that while his vision is theoretically correctible to 20/40, the eyes do not adjust to changing distances at the same rate.  Double vision starts when he moves from light to shade.  Glasses he has tried do not seem to correct this.  His daily activities have been limited.  See Veteran's May 2014 notice of disagreement and July 2015 VA form 9 Substantive Appeal.  

A liberal reading of the Veteran's consistent assertions leads the Board to believe that he is claiming that the ocular melanoma, left eye, is productive of more than simply correctible vision, and in fact may include incapacitating episodes.  Any such episodes, if present, along with any other manifestations, should be considered in the rating of this disability as set forth in the General Rating Formula for diseases of the eye.  See 38 C.F.R. § 4.79, Diagnostic Codes (DCs) 6000-6099 (2017).  

Further, in January 2018 argument, the Veteran's representative urges that the Veteran's left eye melanoma warrants an increased rating to include a possible 100 percent rating for malignant neoplasm of the eyeball.  See 38 C.F.R. § 4.79 DC 6014.  He cites to a complex medical history, including diagnosis of and surgery for malignant corneal melanoma status post plaque of the left eye in 2013.  It is asserted that it is unclear whether the radioactive seeds placed in the eye in 2013 were all removed, and whether there is active continued treatment of the melanoma despite the fact that the April 2014 VA examination by an optometrist indicates that the ocular melanoma was not being treated at that time.  Findings and complaints in an April 2016 VA examination by an optometrist undertaken to determine whether glaucoma was likely secondary to the left eye melanoma suggest but do not specifically address whether there is more severe and ongoing disease.  Parenthetically, the Board notes that a claim for glaucoma secondary to left eye melanoma is being processed by the RO.  

In light of the representative's arguments and the Veteran's credible statements that his disability picture is worse than reflected in the April 2014 VA examination, another examination must be afforded to accurately assess his current level of left eye melanoma.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Owing to the complexity of this medical condition, the examination should be performed by an ophthalmologist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA eye examination with an ophthalmologist to ascertain the current severity and manifestations of his service-connected ocular melanoma, left eye.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The examiner should address all potential rating criteria, to include but not limited to: (a) Whether there is malignant neoplasm of the eyeball that requires therapy that is comparable to that used for systemic malignancies, X-ray therapy more extensive than to the area of the eye, or surgery more extensive than enucleation; (b) Whether there have been any incapacitating episodes as defined by VA and, if so, the total duration of the episodes in the past 12 months; (c) whether there is active malignant pathology; and (d) whether there is any on-going treatment of the melanoma.  

2.  After the completion of any action deemed appropriate, the appellant's claim should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




